DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Applicants' arguments, filed April 5, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Terminal Disclaimer

The terminal disclaimer filed on April 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from Application No. 17/054,421 has been reviewed and is accepted. The terminal disclaimer has been recorded. Accordingly, the provisional non-statutory double patenting rejection based on this application has been withdrawn.

Claim Interpretation

Independent claim 12 had been amended to require “a mixture consisting essentially of Factor XII, thrombin, and a collection of hyaluronic acid-based microgel particles” as defined in the claim. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) “A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) MPEP 2111.03 Therefore, “consisting essentially of” is being construed as equivalent to “comprising” as applications have not met their burden of showing that the additional components would materially change the characteristics of their invention.

On page 5 of the remarks filed April 5, 2022, Applicants state that the “consisting essentially of” language excludes the phospholipid vesicles of Sanborn. 
This argument is unpersuasive. As discussed above, this is insufficient to establish that even if the rejection required the presence of such vesicles that the presence of such vesicles would materially change the characteristics of Applicants’ invention. Sanborn et al. is relied upon to teach the use of in situ crosslinking that is triggered by activation of Factor XIII with calcium as part of the activation cascade being provided in vesicles. The hydrogel material rendered obvious by the combination of applied prior art will results in linkage of the hyaluronic acid (HA)-based microgel particles in situ when exposed to thrombin and Factor XIII as required by the instant claims. Note that transglutaminases such as Factor XIII are generally dependent on calcium ions as co-factors for their specific activity (see p 2704, col 1, ¶ 3 of Sanborn et al.). That the calcium is provided in vesicles along with the other components as in Sanborn et al. or is not an explicitly required ingredient as in the instant claims does not materially change the manner in which the particles form the scaffold in situ as calcium is also present in biological systems such as the stroke cavity to which the components are administered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 14, 16 – 18 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al. (US 2014/0315805) in view of Detamore et al. (US 8,277,832) and Sanborn et al. (Biomaterials, 2002). This rejection is MAINTAINED for the reasons of record set forth herein.
Carmichael et al. discloses methods for improving the recovery of a mammal after an ischemic event such as stroke by administering a biocompatible hydrogel formulation with a neural growth factor into the infarct (e.g., stroke) cavity (whole document, e.g., abstract). The methods involve release of the growth factors directly to the area of repair and recovery using a biocompatible device such as a hydrogel or nanoparticle (¶ [0004]). The sustained release of the brain growth factors into the ischemic cavity can substantially and dramatically improve the rate and/or degree of recovery after the ischemic event with the tissue adjacent to the stroke cavity undergoes the most substantial recovery of function after ischemia (¶ [0048]). The hydrogel can be a thiolated hyaluronan, reading on a hyaluronic acid-based material, thiolated gelatin and optionally thiolated heparin (abstract). In certain embodiments, the hyaluronan derivative and/or gelatin derivative can be crosslinked using a divalent or polyvalent electrophile (¶ [0005]). Microparticles patterned within a hydrogel or a hydrogel can be used as the implant in the method (¶¶ [0061] – [0062]).  The formulation can be injected using a fine needle while preserving a high degree of cell viability (¶ [0106], reading on injection with a delivery device required of claim 14.
The use of microgel particles and exogenous annealing agents to crosslink the particles in situ inside the stroke cavity is not disclosed.
Detamore et al. discloses a tissue engineering scaffold for growing cells that includes a plurality of microspheres linked together to form a 3-D matrix that can include a plurality of pores (whole document, e.g., abstract). Microsphere based 3-D materials allow for precise control of the spatial patterns/profiles of biomaterials, porosity and/or bioactive signals that can be utilized in tissue generation or regeneration (col 7, ln 7 onward). Scaffolds can contain pre-defined spatial patterns/profiles of biomaterials, porosity and/or bioactive signals and porosity patterns can be created using microspheres of different sizes (col 7, ln 21 – 37). First and second sets of microspheres with different characteristics such as polymer, particle size or particle size distribution among others can be present (abstract). The first and second microsphere populations can include a biodegradable polymer (col 3, ln 1 – 4). Various materials can be used to prepare the particles (col 11, ln 39 – col 12, ln 19), including the polysaccharides chitosan, chitin, heparin, gelatin, etc. The pore size of the material depends on the tissue (col 16, ln 54 – 59) with the mean microsphere particle size ranging from less than 1 µm to about greater than 1 mm but more preferably about 100 µm to about 300 µm (col 16, ln 60 – 65). The microspheres can be melded together with a solvent and ethanol is one means by which the microspheres can be merged (col 2, ln 54 – 59). The amount of fusion that occurs alters the porosity of the final product that may explain the difference in the macro-mechanical properties (col 10, ln 59 onward). Also disclosed are methods in which the endoprostheses containing the biocompatible microspheres are implanted in the animal such that cells grow on the microspheres and grow within the pores (col 4, ln 1 – 11). 
Sanborn et al. discloses the in situ crosslinking of a hydrogel via thermally triggered activation of factor XIII (FXIII; whole document, e.g., title). Biocompatible hydrogels designed for in situ gelation and/or crosslinking may be formed in any desired shape at the injection site to increase applicability and reduce the need for invasive surgery (p 2703, col 2, ¶ 2). An interesting and biocompatible approach uses transglutaminase enzymes that crosslink proteins in vivo (p 2704, col 1, ¶ 3). The transglutaminase Factor XIII catalyzes the formation of covalent crosslinks between lysine and glutamine residues in the α- and γ-chains of fibrin to stabilize clots in vivo (p 2704, col 1, ¶ 3). High activity of transglutaminase enzymes can be triggered by a high concentration of calcium ions or another blood clotting enzyme fibrin with a dual activation schemes using both calcium and thrombin that closely mimics FXIII activation being used to crosslink fibrin and other substrates in vivo (p 2704, col 2, ¶ 2). A peptide with the glutamine 379 and lysine 387 residues preferred for FXIII crosslinking was prepared (p 2706, col 2, ¶ 3) and attached to four-armed PEG (sections 2.4). For hydrogel formation, FXIII, thrombin and calcium liposomes were added to the gel precursor fluid at a temperature of 37°C (section 2.6). A semisolid hydrogel formed when the temperature was increased from 20°C to 37°C (p 2709, col 1, ¶ 2) that could be useful for drug and gene delivery and as tissue adhesives (p 2709, col 1, ¶ 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a peptide such as that disclosed by Sanborn et al. with hydrogel particles that can crosslink in situ using FXIII and thrombin injected into a stroke cavity. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because both hydrogels and particles that are melded together can act as tissue scaffolds, with the presence of pores allowing for cell growth on and within the material. Hydrogels injected into the stroke cavity can be used to treat stroke as disclosed by Carmichael et al. but the person of ordinary skill in the art would reasonably expect that a porous hydrogel material, prepared by in situ linking of hydrogel particles as in Detamore et al. would allow for improved cellular growth in and around the implanted hydrogel material. Injection of the microparticles would results in a composition that could be injected as particles that can conform to and substantially fill the stroke cavity and then annealed in vivo by activity of Factor XIII and thrombin to provide a final hydrogel material with porosity suited for cell growth in and on the scaffold. The 3-D structure can be formed by melding of the particles together but ethanol as in Detamore et al. might cause problems if used in vivo. A dual activation system such as the FXIII and thrombin system disclosed by Sanborn et al. would be biocompatible and allow for in situ melding of the hydrogel particles of Detamore into a final structure that contains pores in a process that occurs at 37°C using materials that are present in the body when injected along with the hydrogel particles bearing the appropriate peptides.
As to claims 17 and 18, the person of ordinary skill in the art would optimize the size and number of pores that are present in the final hydrogel material as different tissues have different preferred size ranges as disclosed by Detamore et al. Those parameters will also determine the void fraction of the material and therefore that is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of pores, the size of those pores and the void fraction for a particular application such as brain tissue growth to treat the infarct cavity in the method of Carmichael et al. There is no evidence of record as to the criticality of the void fraction.
As to claim 20, the materials of Detamore are of non-uniform characteristics, and the characteristics that can vary include the size of the particles. Two different populations are explicitly disclosed but this renders obvious the inclusion of additional populations as the particle size affects the porosity and additional variation in the particle size and resultant porosity can allow for the growth of different types of cells using the same material. Alternatively, the non-binary, non-uniform limitation of this claim can be met by the use of a single population of particles as when such particles are formed, they are not all the exact same size and/or shape and therefore met the limitation of “non-uniform” and when the particle size values cluster around a single average value, the size distribution would only have a single peak and thus would also be “non-binary” while still being of non-uniform size. 

Applicants traverse this rejection on the grounds that Carmichael treats an ischemic event by administering a neural growth factors such as BDNF into the stroke cavity in a biocompatible hydrogel formation [sic] but that hydrogel is not formed from microgel particles adhering together to form a material as required by the instant claims. Formation of a scaffold using microgel particles allows for the recruitment of neural progenitor cells (NPCs) and other stoke and control gels that did form the scaffold (e.g., nanoporous gels) did not result in the recruitment of such cells as explained in the instant specification. Detamore is cited as disclosing a tissue engineering scaffold with a plurality of microspheres but this material is not created in situ but in a mold outside the body that is then implanted. The use of HA-based microspheres is not disclosed or suggested but rather the use of other materials [the citation provided by Applicants appears incomplete and appears that it should be col 11, line 39 – col 12, line 15]. Factor XIII and thrombin are not used in the scaffold of Detamore but rather soaking in 100% ethanol for nearly an hour was required to meld the scaffold. There is also no disclosure of using such microspheres to treat any indication such as a stroke but rather are taught for other uses such as cartilage or orthopedic applications. An already formed scaffold cannot be implanted into a stroke cavity as this would be physically impossible. Even if Detamore could be modified to allow for in situ formation, a person of any skill in the art would be dissuaded from Detamore’s scaffold system since it would require exposing sensitive brain tissue to ethanol for an extended period of time. This was downplayed in the Final Office action and the Sanborn reference suggested. However, Sanborn et al. discloses phospholipoid vesicles that release calcium to activate Factor XIII to crosslink a peptide-PEG hydrogel. Such vesicles are not utilized in Applicant’s method as reflected in the use of “consisting essentially of” in the amended claims. The PEG-based hydrogel in Sanborn was formed in test tubes supplied with the necessary reagents and heated to 37°C and while disclosing that the materials could be used for drug and gene delivery, there is no disclosure of using such a material to treat brain tissue or fill a stroke cavity. The material is also not HA based, does not contain microgel particles, required calcium laden microspheres and heating to 37°C to form the hydrogel over a long period of time. Altering the annealing mechanism would fundamentally alter the nature of Detamore’s ex vivo formed scaffold that uses the hydrogel for an entirely different purpose. The citation in the previous Office Action citing In re Keller [relating to piecemeal analysis of the applied prior art] in response to the arguments presented by Applicants is not applicable as Applicants art not improperly arguing against the references individually as they are entitled to address and rebut that a particular reference does not teach or suggest the feature(s) which are being relied upon by the Examiner in establishing a prima facie case of obviousness and pointing out how various references teach away or discourage a person having ordinary skill in the art from modifying their teachings as posited in the Final Office Action.. In re Keller was in the reissue context and Applicants have not done anything similar in this case and therefore is misplaced and inapplicable. Applicants return to discussing Detamore, stating that part of the porosity of the final scaffold arise from the use of microspheres with different characteristics, the use of such scaffold with brain tissue or in a stroke cavity is not disclosed or that cells from the surrounding body tissue, such as NPCs, could be required into the formed scaffold. The hydrogel of Carmichael is not used to recruit cells into the stroke cavity but a medium to deliver neural growth factors and any cells in Carmichael are loaded into the hydrogel to provide sustained release of the growth factor. That the materials of Detamore and Sanborn are formed outside the body has not been given weight in the Final office Action since something formed outside the body cannot be implanted into the stroke cavity of the patient as annealing needs to take place inside the stroke cavity large scaffolds cannot be placed within delicate brain tissue. Ethanol and phospholipid vesicles are not compatible with treating stroke.
These arguments are unpersuasive. Hyaluronic acid based hydrogel materials are taught by Carmichael et al. and the list of particular materials for the microsphere in Detamore et al. are not the only materials as Detamore states that the microspheres “can be prepared from substantially any poly mer, such as biocompatible, bioerodible, and/or biodegradable polymers” and while the examples that follow do not explicitly disclose hyaluronic acid, other polysaccharides such as chitosan, chitin, dextran sulfate, heparin, chondroitin sulfate are called out. Based on these explicit disclosures and the knowledge of the person of ordinary skill in the art, HA particles that meld to form a porous hydrogel are rendered obvious. While the instant claims required in situ formation of the scaffold inside the stroke cavity, there are no limitations as to the time period over which scaffold formation takes place, the relative size of the stroke cavity or that cells such as NPCs must be recruited into the infarct cavity after hydrogel administration. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) By making the rejection over a combination of references, it has been admitted that at least one claim limitation is not taught by each of the applied references. That In re Keller was a reissue case while the instant application is not does not mean that highlighting the features lacking from each reference without addressing the overall combination and motivation to make that combination is sufficient to establish the absence of a prima facie case of obviousness. Applicants have not identified any claim limitation that is not taught, either implicitly or explicitly, by at least one of the applied references. Merely enumerating the limitations not taught in each reference without also addressing the combination as a whole is piecemeal analysis of the applied prior art documents. A motivation statement to combine the teachings of the applied prior art documents has been set forth and While a single reference may not provide an explicit teaching, suggestion or motivation to, for example change from the crosslinking system of Detamore to one that is biocompatible and occurs at human body temperature of 37°C as taught by Sanborn et al., the person of ordinary skill in the art would recognize the system of Sanborn et al. as being suitable to bring about in situ crosslinking as disclosed by Carmichael et al. that is administered to a stroke cavity. Applicants have not successfully argued against that motivation. That the examples in Sanborn et al. are carried out in test tubes rather than in vivo does not mean that the person of ordinary skill in the art would not have a reasonable expectation of success that such a system would not gel in vivo, as in situ gelation using materials that naturally occur in vivo (namely Factor XIII and thrombin) is the overall aim of Sanborn. While the materials of Detamore et al. are not formed in situ and require implantation, this does not patentably distinguish the instant claims as the materials of Carmichael et al. and Detamore et al. are not formed into implants and are injectable. This provides various advantages, discussed above, that have not been rebutted by Applicants. Ethanol is taught as an exemplary agent to meld the particles together in Detamore et al., but the teachings of the other applied references and the knowledge of the person of ordinary skill renders obvious the use of a different melding or crosslinking system, such as that taught by Sanborn et al. That a system other than ethanol is used to meld the particles together to form the final hydrogel does not fundamentally change the nature of the resultant porous hydrogel such that the change in annealing system would have been non-obvious. As discussed in greater detail above, providing calcium that is a cofactor of transglutaminases such as Factor XIII in liposomes are not excluded from the injected mixture by the use of the transitional language of “consisting essentially of”. While Detamore does not explicitly prepare a material for use in the brain or stroke cavity, a feature which is taught by Carmichael et al., “the technique can be used to create gradient scaffolds that can be used in diverse areas of tissue engineering applications, including nerve tissue engineering” among other application (col 7, ln 15 – 17 of Detamore et al.). Thus the person of ordinary skill would reasonably expect that porous hydrogels suitable for nerve tissue application could be prepared. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. The statements as to the incompatibility of ethanol and phospholipid vesicles not being compatible with treating stroke are not supported by evidence. Arguments without factual support are mere allegations and are not found persuasive. As discussed above, the thrombin and Factor XIII linking system replaces ethanol as the melding agent in the rejection set forth above. It does not appear that phospholipids vesicles are incompatible with stroke treatment as, for example, Luk et al. (Drug Del, 2004) discloses the administration of nerve growth factor (NGF) in liposomes comprising the phospholipid dioleoylphosphatidylcholine for the treatment of stroke (whole document, e.g., abstract and material and methods section). 
	
Applicants also argue that the Office Action is incorrect to say that Sanborn teaches the features found in claim 13.
In light of the amendments to claim 13 to require a specific peptide sequence, claim 13 is not rejected over this combination of art and therefore these arguments are moot.
As to claim 16, Applicants argue that Carmichael is the only reference that addresses stroke and uses a different hydrogel system and does not use hydrogel particles.
These arguments are unpersuasive. These features are taught by the combination of Carmichael et al. with Detamore et al. and Sanborn et al., the primary reference need not disclose these features.
Applicants disagree with the contention that the features of claims 17 and 18 are results effective parameters. Monodisperse microspheres were primarily used in Detamore and claim 17 has been amended to require a non-uniform diameter. The mixture of 5 µm and 140 µm bimodal microsphere distribution which lie outside the claimed range and would produce stiff gels with closing microsphere packing that would likely interfere with NPC recruitment. The materials of Detamore are not used in the brain and there is nothing to suggest that the bimodal distribution lying outside the claim range should be adjusted. The small/large example outside the claimed range is preferred for the applications in Detamore. ¶ [0042] of the instant specification explains what is meant by non-uniform and implying that particle such as 100 and 10.1 µm would be non-uniform does not fall under the language of claim 17 
These arguments are unpersuasive. The explicit teachings of Detamore et al. and the knowledge of the person of ordinary skill in the art indicates that particle size and particle size distribution are results effective parameters. Prior art is relevant for all that is disclosed and the teachings are not limited to the examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. Col 16, ln 60 – 65 of Detamore et al. discloses ranges that overlap with those of claims 17 and 20. No particular definition of “non-uniform diameter” or “different sizes” has been set forth in the specification. Cited ¶ [0042] of the PGPub of the instant application states the following: “[t]he term "non-uniform" when used in this context is meant to indicate that the there is a variation in the size of the individual microgel particles 12 that form the scaffold 10. Some of the microgel particles 12 may be "small" (yet still within the diameter size range of about 20 µm to about 120 µm) while other microgel particles 12 may be large "large" (yet still within the diameter size range of about 20 µm to about 120 µm). The above description describes a binary system of microgel particles 12 but it should be understood that the scaffold 10 may be formed from a variety of sizes of microgel particles 12--not simply a binary grouping of sizes”. This does not provide a limiting definition of a minimal amount of variation in the size that is required to be non-uniform size as required by the instant claims. The definition of “uniform” from Merriam-Webster that accompanies this action (accessed July 1, 2022) indicates that a relevant definition of “uniform” is “having always the same form, manner or degree; not varying or variable uniform procedures” (bottom of page 2). The broadest reasonable interpretation even in light of the statements in the specification of the term “non-uniform” encompasses compositions in which there are only small differences in the sizes of the microgel particles. Neither the specification nor the claims require any particular relative amounts of different sizes other than a non-uniform, bimodal or non-binary sized collection of particles. The person of ordinary skill in the art would expect, based on the disclosure of Detamore et al. and their knowledge, that particle size will influence pore size in the final product with pore size being dependent on the tissue. Thus the person of ordinary skill in the art would expect that even, for example a 100 µm particle size was used, not all the particles would be unvarying and all 100.00 µm in size, resulting in non-uniform diameters, and that particles of different nominal sizes can be used when preparing such hydrogels. That the example formulations used to prepare scaffolds not intended for nerve tissue engineering lie outside the ranges recited in dependent claims 17 and 20 do not patentably distinguish the instant claims given the overlapping size ranges that are disclosed elsewhere in Detamore et al. The materials of Detamore contain pores and therefore have a value for the void fraction even if this particular parameter is not reported. As set forth previously, the Office is not in a position to make and test the materials to determine this value. The statements of Applicants do not establish that the materials of Detamore et al. do not meet this limitation.
As to claim 20, Applicants argue that the “bimodal” example of Detamore falls outside the range of this claims. The use of a single population of particles that are not all the exact same size set forth in the Office Action directly contradicts the teachings of Detamore et al. The microspheres of Detamore are monodisperse as shown in figure 23A. Detamore does not disclose an embodiment of non-binary collection of different size microgels and the particles should be either monodisperse (i.e., the same size) ot a bimodal collection of two different sizes. The scaffold of Applicant’s specification can be made from small and large microgel particles lying with a size range of about 20 to about 120 µm, clearly disclosing the used of particles using a variety of sizes that are distinguishable from one another, a situation encompassed by claim 20 and that excludes a monodisperse distribution of such particles. Any configuration with one group of particles having a diameter lying outside the claimed range and another particle size that is outside the claimed range when a bimodal distribution is present.
These arguments are unpersuasive. That there is no explicit disclosure of a bimodal or non-binary particle size distribution within the claimed range does not patentably distinguish the instant claims in light of the disclosure of Detamore and the knowledge of the person of ordinary skill in the art. As discussed in greater detail above, the teachings of Detamore et al. or any prior art reference are not limited to the examples. That one embodiment uses a monodisperse sample does not teach away from other examples in which particles of clearly different sizes, as cited by Applicant, are used. That the particular diameter of particles used in that specific example lie outside of the claimed range when the overall possible size ranges overlap with the claimed ranges renders obvious the non-binary collection of different sized particles as required by amended claim 20. Interstitial spaces are required of the formed hydrogel, and claim 18 requires a particular void volume, but otherwise properties of the formed hydrogel such as the stiffness are not required. The person of ordinary skill would know that the optimal properties of a hydrogel are not the same for all applications and given that the hydrogel materials of the primary reference are used to treat stroke and not in the orthopedic applications as in the examples of Detamore et al., the person of ordinary skill in the art would reasonably expect that the optimal properties of the hydrogel depend on the tissue and that they would not be the same for bone and brain tissue.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al., Detamore et al. and Sanborn et al. as applied to claims 12, 14, 16 – 18 and 20 above, and further in view of Lam et al. (Adv Func Mat, 2014).
Carmichael et al., Detamore et al. and Sanborn et al. are discussed above. Carmichael et al. discloses that the matrix can be biodegradable (¶ [0058]) and Detamore also discloses that the scaffold can be biodegradable (col 7, ln 32). Sanborn et al. states that the use of peptide substrates as crosslinks will be useful for short term in vivo applications as protease degradation could efficiently remove the hydrogel from the body within a matter of weeks, obviating the need for surgical removal (p 2709, col 2).
The presence of a peptide of SEQ ID: 4 is not disclosed.
Lam et al. discloses that transplanting stem cells can improve functional behaviour in stroke models such as by delivering the cells directly to infarct site but such methods have low cell viability (p 7053, col 2, ¶ 2). The infarct cavity is an ideal place to directly inject stem/progenitor cells as this compartment is close to the area of the peri-infarct tissue that has the greatest neuroplasticity that accept a cell injection without damage to the normal or intact brain (p 7054, col 1, ¶ 1). Cells can be encapsulated in a protective scaffold is an alternative delivery method that significantly improves cell viability while also reducing lesion volume and promoting functional recovery (p 7054, col 1, ¶ 1). A hyaluronic acid based hydrogel was selected as this material can support the growth of encapsulated stem cells while the properties of the HA hydrogel can be used to direct cell spreading, migration and proliferation (p 7054, col 2, ¶ 1). The synthesized gels all contained the adhesion peptide RGD and were crosslinked with either a matrix-metalloproteinase (MMP) degradable peptide or a non-MMP degradable peptide (p 7054, col 2, ¶ 2), which were designated with “d.” and “nd.” respectively (see Figure 1B). The sequence of the MMP degradable peptide used is Ac-GCREGPQGIWGQERCG-NH2 (p 7060, col 2, ¶ 2), which is SEQ ID: 4 of the instant application. Induced pluripotent stem cells (iPS-NPC) were delivered encapsulated in the HA material (whole document, e.g., abstract and figure 4). While these materials did not promote increased cell viability, they did promote the differentiation of the viable cells (p 7060, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an MMP degradable peptide such as that used by Lam et al. to prepare the in situ gelling material introduced to the stroke infarct area of the brain as taught by Carmichael et al., Detamore et al. and Sanborn et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Lam et al. discloses that such peptides can be used to crosslink hyaluronic acid based materials that will be degradable by matrix metalloproteases that would be present in a subject. The inclusion of at least some crosslinks formed of peptides such as the Ac-GCREGPQGIWGQERCG-NH2 disclosed by Lam et al. in the hydrogel will allow for the biodegradation of the hydrogel over time using a crosslinker that is compatible with biological materials such as induced pluripotent stems and injection into a stroke infarct cavity in a subject. Peptides such as the ones used in Lam et al. and those used in Sanborn et al. would reasonably be expected to have different degradation rates, which will allow for tailoring of properties of the in situ forming hydrogel such as the biodegradation rate.

Claim(s) 18 was rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al., Detamore et al. and Sanborn et al. as applied to claim12, 14, 16 – 18 and 20 above, and further in view of Griffin et al. (WO 2016/011387). This rejection is MAINTAINED for the reasons of record set forth.
Carmichael et al., Detamore et al. and Sanborn et al. are discussed above.
Explicit percentage for the void fraction is not disclosed.
Griffin et al. discloses a microporous gel system for biomedical applications that comprised a plurality of microgel particles and a biodegradable crosslinker that forms a covalently stabilized scaffold with interstitial spaces therein that can be quickly infiltrated by cells in some embodiments (whole document, e.g., abstract). The microporous gel system can use microgel particles about 5 µm to about 1000 µm in diameter and may be made from material such as hyaluronic acid (¶ [0090]). In some embodiments, the covalently stabilized scaffold of microgel particles has a void volume of from about 10% to about 50% (¶ [0013]). While the void volume fraction is low, the negative concavity exhibited in certain embodiments within the network of voids 14 provides a relatively high surface area to void volume for cells to interact with (¶ [0078]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare and use an infarct filling composition that comprises about 10% void fraction.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches that pore size can depend on the particular tissue and Griffin et al. discloses a range of about 10% to about 50% for the void volume with low void volume provides a relatively high surface area to void volume for cells to interact with. It would have been customary for an artisan of ordinary skill to determine the optimal amount of pores, the size of those pores and void fraction for a particular application such as brain tissue growth to treat the infarct cavity in the method of Carmichael et al.

Applicants do not present any arguments regarding Griffin et al. for the Examiner to address herein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618